DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-7 and 13-16 and claims 8-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim, in the reply filed on 11/30/2021 is acknowledged.
Claim status
3.	Claims 1-7 and 13-16 are pending; claims 1 is independent. Claims 8-12 have been withdrawn from further consideration.
Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN106782390), in view of Zhou (CN107039009), “using English translation provided by the applicant IDS”, and further in view of Kim (US 2017/0060313).
Regarding claim 1, Chen teaches a display substrate (fig. 5 and Para 0049), comprising 
a plurality of pixel units arranged in an array, wherein every column of pixel units is provided with one corresponding first data line, every adjacent three columns of pixel units constitute one pixel unit group (fig. 5 and Paras 0050-0054, wherein three data lines in a cycle unit are used to drive adjacent three columns of red, green and blue subpixels, data line 431 drives a column of red pixels, data line 432 drives a column of green pixels, and data line 433 drives a column of blue pixels. The three sub-pixels of red, green and blue in the same row constitute a complete pixel), and 
one second data line are provided between every adjacent two-pixel unit groups (fig. 5 and Para 0056, wherein the redundant data line 434 is arranged on the right side of the internal data line 433 of the first cyclic unit where it is located. Of course, the 
Chen does not expressly disclose for the pixel unit adjacent to the second data line, a coupling capacitance between the pixel unit and the first data line adjacent to the pixel unit is as same as a coupling capacitance between the pixel unit and the second data line adjacent to the pixel unit.
However, Zhou disclosed in fig. 2 and Paras 0034-39, wherein a first pixel unit 21, a second pixel unit 22 and a third pixel unit 23 arranged in an array, and each pixel unit includes a pixel electrode 20; The data lines 24 on both sides of each column of pixel units, and the coupling capacitances formed between each pixel electrode and the data lines 24 on both sides of the pixel electrode are respectively equal.
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display substrate of Chen to incorporated the teaching of Zhou in order to reduce the risk of crosstalk caused by the coupling capacitance, the coupling capacitances formed between the pixel electrodes and the data lines on both sides of the pixel electrodes are set equal.
Chen in view of Zhou does not expressly disclose one touch signal line are provided between every adjacent two-pixel unit groups and between every adjacent two-pixel unit groups, the second data line and the first data line are located at two sides of the touch signal line, respectively.
However, Kim disclosed in figs1-3 and Paras 0040-0041, wherein the display area DA includes data lines DL1, DL2 and  a touch sensing line TSL, and the plurality of pixels P formed on a base substrate 110. The plurality of pixels P may be arranged in 

It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display substrate of Chen in view of Zhou to incorporated the teaching of Kim to include a touch sensing line disposed between two-pixels columns and parallel to data lines in order to get a predictable result.
Regarding claim 2, Chen in view of Zhou and in view of Kim teaches the display substrate according to claim 1, wherein the second data line and the first data line located at two sides of the touch signal line respectively are arranged symmetrically about the touch signal line (fig. 2 and Paras 0040-0041, 0060, Kim). 
Regarding claim 3, Chen in view of Zhou teaches the display substrate according to claim 1, wherein a line width of the first data line is as same as a line width of the second data line (fig. 2 and Par 0034, wherein the data lines 24 on both sides of each column of pixel units, and the coupling capacitances formed between each pixel electrode and the data lines 24 on both sides of the pixel electrode are respectively equal and based on coupling capacitances are equal on both sides of each column of pixel unit that indicated the width of data lines is same, Zhou). 
 	Regarding claim 4, Chen in view of Zhou and in view of Kim teaches the display substrate according to claim 1, wherein the first data line, the second data line and the Kim). 
Regarding claim 5, Chen in view of Zhou and in view of Kim teaches the display substrate according to claim 4, wherein the display substrate is a self-inductance capacitive touch display substrate, and the self-inductance capacitive touch display substrate further comprises: a touch electrode layer spaced apart from a layer where the first data line, the second data line and the touch signal line are located (figs 1- 3 and Para 000036-0038, wherein the touch block TB, a common electrode 160 corresponds to each touch block TB.  A touch sensing line TSL sensing a change in a load of capacitance when a touch is applied through the common electrode 160, Kim); and 
a passivation layer located between the touch electrode layer and the layer where the first data line, the second data line and the touch signal line are located, wherein the touch electrode layer comprises a plurality of touch electrode units arranged in an array, and the touch electrode units are connected with the touch signal lines in one-to-one correspondence through via holes in the passivation layer (fig. 3 and Para 0059, wherein second contact hole CH2 exposing a portion of an upper surface of the touch sensing line TSL is provided in the second insulating layer 145 and the third insulating layer 155.  The common electrode 160 is electrically connected to the touch sensing line TSL through the second contact hole CH2, Kim). 
 
Regarding claim 6, Chen in view of Zhou and in view of Kim teaches a touch display device, comprising the display substrate according to claim 1 (figs 1-3 and Para 0036, an array substrate 101 for a touch sensor in-cell type display device, Kim). 
Regarding claim 7, Chen in view of Zhou and in view of Kim teaches the touch display device according to claim 6, further comprising a cover plate cell-assembled with the display substrate, a side of the cover plate close to the display substrate is provided with a black matrix, the black matrix is configured to cover the first data line, the second data line and the touch signal line (Para 0052, Kim). 
Regarding claim 13, Chen in view of Zhou and in view of Kim teaches the touch display device according to claim 6, wherein the second data line and the first data line located at two sides of the touch signal line respectively are arranged symmetrically about the touch signal line (fig. 2 and Paras 0040-0041, 0060, Kim). 
Regarding claim 14, Chen in view of Zhou teaches the touch display device according to claim 6, wherein a line width of the first data line is as same as a line width of the second data line (fig. 2 and Par 0034, wherein the data lines 24 on both sides of each column of pixel units, and the coupling capacitances formed between each pixel electrode and the data lines 24 on both sides of the pixel electrode are respectively equal and based on coupling capacitances are equal on both sides of each column of pixel unit that indicated the width of data lines is same, Zhou). 
Regarding claim 15, Chen in view of Zhou and in view of Kim teaches the touch display device according to claim 6, wherein the first data line, the second data line and the touch signal line are arranged at a same layer (fig. 3 and Para 0049, wherein the Kim). 
Regarding claim 16, Chen in view of Zhou and in view of Kim teaches the touch display device according to claim 15, wherein the display substrate is a self-inductance capacitive touch display substrate, and the self-inductance capacitive touch display substrate further comprises: a touch electrode layer spaced apart from a layer where the first data line, the second data line and the touch signal line are located (figs 1- 3 and Para 000036-0038, wherein the touch block TB, a common electrode 160 corresponds to each touch block TB.  A touch sensing line TSL sensing a change in a load of capacitance when a touch is applied through the common electrode 160, Kim); and 
a passivation layer located between the touch electrode layer and the layer where the first data line, the second data line and the touch signal line are located, wherein the touch electrode layer comprises a plurality of touch electrode units arranged in an array, and the touch electrode units are connected with the touch signal lines in one-to-one correspondence through via holes in the passivation layer(fig. 3 and Para 0059, wherein second contact hole CH2 exposing a portion of an upper surface of the touch sensing line TSL is provided in the second insulating layer 145 and the third insulating layer 155.  The common electrode 160 is electrically connected to the touch sensing line TSL through the second contact hole CH2, Kim). 



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Lin (US 2012/0050657, relates to a pixel structure.  More particularly, the invention relates to a pixel structure capable of resolving a vertical cross-talk issue arising in a liquid crystal display (LCD)
-	Chen (US 2016/0357049, relates to a touch display device and more particularly, to a touch display device having a built-in touch structure. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        2/25/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625